Citation Nr: 0844419	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  04-35 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), claimed as acid reflux and as an 
ulcer.

2.  Entitlement to service connection for a left foot atopic 
dermatitis, claimed as a left foot skin condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran has active duty service from June 1970 to March 
1973, and February 1975 to October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claims for service connection for GERD and left 
foot skin condition.  The rating decision also denied a claim 
for service connection for breathing problems, but no notice 
of disagreement was received, and that issue has not been 
certified to the Board.

In February 2005, the veteran testified at a hearing before a 
decision review officer at the RO.  A transcript of that 
hearing has been associated with the record on appeal.

This matter returns to the Board after being remanded in 
November 2007.


FINDINGS OF FACT

1.  The weight of the evidence is against a relationship 
between the veteran's current GERD and a disease or injury in 
service.

3.  The weight of the evidence is against a relationship 
between the veteran's current left foot atopic dermatitis and 
a disease or injury in service.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
GERD have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2008).

2.  The criteria for entitlement to service connection for a 
left foot skin condition have not been met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record that is necessary to substantiate the claim; that VA 
will seek to provide; and that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  

The veteran was provided with an August 2003 letter in which 
the RO notified him of what evidence was required to 
substantiate claim for service connection for a 
gastrointestinal disease, and a March 2004 letter which 
notified him of what evidence was required to substantiate 
his left foot skin condition claim.  These letters told him 
what evidence VA would obtain, what evidence he was expected 
to provide, and what assistance VA could provide him in 
obtaining this evidence.  Finally, these letters notified him 
that he should submit any relevant evidence.  These letters 
fulfilled the duty to notify under Pelegrini.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In the present appeal, the veteran has substantiated his 
status as a veteran.  The remaining elements of proper 
Dingess notice were provided in a March 2008 letter. VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable adjudication by 
the RO.  Pelegrini.  As the veteran's claims were 
readjudicated in an October 2008 supplemental statement of 
the case, this timing deficiency was cured.  Mayfield v. 
Nicholson, 499 F.3d 1317 (2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records, VA 
treatment records and private treatment records have been 
obtained.  The veteran has been afforded two VA examinations, 
and relevant medical opinions have been obtained.

As the veteran has indicated that there is no outstanding 
pertinent evidence, the Board may proceed with consideration 
of the veteran's claim.  



Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
(The Board notes the changes to 38 C.F.R. § 3.310 effective 
in October 10, 2006, but finds the previous version of 38 
C.F.R. § 3.310 potentially more favorable to the veteran).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").  Service connection may also be granted 
for a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, after the last date on which the veteran was 
exposed to an herbicide agent during active service. 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  In addition, 
the United States Court of Appeals for the Federal Circuit 
has determined that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  



GERD and Left Foot Skin Condition

The veteran's June 1970 entrance and September 1975 discharge 
examinations were negative for any relevant abnormalities.  
He reported that he had not experienced any skin diseases or 
stomach trouble in his September 1975 Report of Medical 
History (RMH) form.  A February 1971 treatment note reflected 
the veteran's complaints of a rash on the palms of his hands, 
and a June 1975 treatment note reflected his complaints of 
cracking and peeling skin on his hands.  He was prescribed 
hydrocortisone cream in June 1975 to treat this condition.  
The remaining treatment records were silent for any 
complaints, treatments or diagnoses of GERD or a left foot 
skin condition.

A March 1999 private radiology report indicated that the 
veteran did not have a definite acute ulcer, but noted that a 
"small or subtle ulcer might not be readily apparent due to 
the residual mild scarring and deformity."  An impression of 
a small hiatal hernia with GERD was made.  Diagnoses of GERD 
and a hiatal hernia were made in an October 2001 private 
treatment note, and the private records through May 2003 
reflected fairly regular treatment for these conditions.

In a July 2003 statement the veteran's mother indicated that 
the veteran had a skin condition on his left foot that 
required constant care, and that this condition did not exist 
prior to service.  The veteran's life-long friend and his 
sister also submitted letters in which they stated that the 
veteran had a left foot skin irritation that was attributable 
to his Vietnam service.  A letter written by the veteran's 
current wife described the veteran treating his left foot 
skin irritation two or three times daily with cortisone cream 
and Vitamin E oil since 1999, when the couple began living 
together.

A September 2003 VA clinic note reflects the veteran's 
complaint of a rash on his right foot since Vietnam, and his 
reports of applying hydrocortisone and Vitamin E lotion 
daily.  He as prescribed Lac-Hydrin cream and Triamcinolone 
to treat his skin condition, assessed as eczema.  He was 
instructed to not scratch the area.  A December 2003 follow-
up examination revealed that the rash had improved, and that 
his left foot contained pink, moist plaque with no scaling.   
His current treatment was to continue and the veteran 
reported that he was going to seek a private dermatologist.

The veteran complained of acid reflux during VA outpatient 
treatment in December 2003.  Diarrhea, constipation, nausea, 
vomiting melana or hematochezia were denied.

In his January 2004 notice of disagreement, the veteran 
stated that he had not sought "a lot" of medical treatment 
for his left foot skin condition because he thought the 
condition would eventually go away.  He also stated that the 
first medical treatment he sought for this condition was 
through VA.

At his February 2005 RO hearing, the veteran testified that 
he began to experience abdominal pain that was treated with 
Tagamet in January or February 1972.  He reported that he 
experienced symptoms until January 1998, when the symptoms 
increased.  In addition, he reported that the skin on his 
left foot became dry, cracked, and bled from irritation in 
January or February 1972.  He was prescribed medication to 
treat this condition, and reported that he has treated the 
condition with various over-the-counter medications since his 
service.

At an April 2008 VA dermatology examination the veteran was 
noted to report a history of a left foot skin condition since 
1992.  He was currently treated by a dermatologist and was 
prescribed several topical skin creams to treat the 
condition.  A physical examination revealed no rash, scarring 
or other disfigurement.  A diagnosis of atopic dermatitis was 
made.

At an April 2008 VA gastrointestinal examination, the veteran 
reported that he began experiencing a burning pain in his 
epigastric region in 1972, which he treated with Mylanta and 
Rolaids but for which he did not seek medical attention.  His 
pain had become progressively worse over the years and that 
he was diagnosed with an ulcer in the mid-1990s.  

He reported experiencing severe heartburn with almost any 
food, including water, occasional vomiting, nausea and 
occasional dysphagia.  Hematemesis, melena, or blood in his 
vomit were denied.  Following a review of the veteran's 
claims folder and a physical examination, the examiner opined 
that there was no nexus between the veteran's GERD and his 
service as there was no medical documentation to support the 
veteran's reports of experiencing epigastric pain in 1972.  
The examiner also noted that there was no evidence that the 
veteran currently suffered from ulcers, but that that the 
March 1999 report showed some abnormalities which were 
possibly related to peptic ulcer disease.

The veteran has been diagnosed as having current GERD and 
left foot atopic dermatitis, and therefore current 
disabilities have been demonstrated. 

The veteran has testified that he experienced the onset of 
symptoms of GERD in service, and a continuity of symptoms 
since that time.  The veteran has reported that he did not 
seek treatment in service or in the years immediately 
following service.  The record shows that he did seek 
treatment for other conditions both in service, and at VA in 
1973.  While the veteran reported that he thought the 
condition would resolve on its own and therefore did not seek 
treatment, he has not explained why he did not mention his 
symptoms in the medical history completed for service 
separation, on the examination for separation from service, 
on a physical evaluation conducted in conjunction with a VA 
outpatient visit in April 1973, or at the time of a VA 
examination to evaluate his complaints of anxiety in April 
1980.  

The veteran is essentially contending that he had 
gastrointestinal symptoms for decades after service but did 
not report them because he believed they would resolve.  This 
contention does not seem credible.  The negative 
contemporaneous record also weighs against the veteran's 
recent reports of a continuity of symptoms from service.  In 
addition, the only competent medical opinion is against a 
link between a current gastrointestinal disease and service.  
Hence, the evidence is against finding such a link.

The veteran testified at his February 2005 hearing that he 
first began to experience symptoms of left foot dermatitis in 
January or February 1972, but his service records are 
negative for any such complaints, treatments, or diagnoses.   
The veteran reported no complaints in the decades between his 
separation from service in 1975 and April 2003.  As noted 
above, the veteran had the opportunity to report such 
complaints at the time of his separation from service, when 
seen in April 1973, and at the VA examination in 1980.

It is also significant that the veteran has not reported a 
consistent history of skin disability.  While his testimony 
was to the effect that the disability had begun in service, 
other statements suggest the onset of symptoms in 2003.  

No competent medical evidence has been presenting suggesting 
a link between the current dermatitis and service.

The July 2003 statements from the veteran's relatives and 
friend are credible and do suggest that the veteran has been 
complaining of a left foot skin condition for some time, but 
these statements do not report symptoms beginning in service 
or continuing since service.  In addition, there is no 
evidence that these individuals possess the medical or 
scientific expertise that would render them qualified to 
provide a competent opinion as to the etiology of the 
veteran's current skin condition.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

The veteran contends that his GERD and left foot skin 
condition are related to his service, but as a layperson, he 
also lacks the medical or scientific expertise that would 
qualify him to provide a competent opinion in this regard.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claims for service connection 
for GERD and a left foot skin condition.  38 U.S.C.A. 
§5107(b).






							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for GERD is denied.

Entitlement to service connection for a left foot skin 
condition, including atopic dermatitis, is denied. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


